Not for Publication in West's Federal Reporter

              United States Court of Appeals
                           For the First Circuit

No. 08-1908

                MIGUEL ALFREDO BARZOLA BECERRA, ET AL.,

                                 Petitioners,

                                        v.

                 ERIC H. HOLDER, JR., ATTORNEY GENERAL,*

                                  Respondent.


                  ON PETITION FOR REVIEW OF AN ORDER
                  OF THE BOARD OF IMMIGRATION APPEALS


                                  Before
                          Boudin, Circuit Judge,
                  Farris** and Howard, Circuit Judges.


     Ilana Etkin Greenstein, Harvey Kaplan, Jeremiah Friedman,
Maureen O'Sullivan, Jeanette Kain and Kaplan, O'Sullivan &
Friedman, LLP on brief for petitioners.
     Ana T. Zablah-Monroe, Office of Immigration Litigation, Civil
Division, Department of Justice, Gregory G. Katsas, Assistant
Attorney General, Civil Division, and David V. Bernal, Assistant
Director, Office of Immigration Litigation, on brief for
respondent.


                                April 23, 2009




     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as respondent.
     **
          Of the Ninth Circuit, sitting by designation.
              Per Curiam.    Petitioners Miguel Alfredo Barzola Becerra

("Barzola"), his wife and their two children are natives and

citizens of Peru.      They applied for asylum, withholding of removal

and relief under the Convention Against Torture.                 An immigration

judge ("IJ") denied the requests, and an appeal was denied by the

Board of Immigration Appeals ("BIA").               Petitioners alleged that

they had been and would be subject to persecution and torture in

Peru by the Shining Path--a guerrilla group designated by the State

Department as a terrorist organization--which had issued threats

against Barzola and his family.

              To qualify for protection under the Immigration and

Nationality Act, an asylum seeker must show that he cannot return

to his home country "because of persecution or a well-founded fear

of     persecution    on    account   of    race,    religion,     nationality,

membership in a particular social group, or political opinion."                8

U.S.C.    §    1101(a)(42)(A)    (2006).       As    used   in    the   statute,

"persecution 'always implies some connection to government action

or inaction'"        Nikijuluw v. Gonzales, 427 F.3d 115, 120-21 (1st

Cir. 2005) (quoting Harutyunyan v. Gonzales, 421 F.3d 64, 68 (1st

Cir. 2005)), so asylum may be granted only when the applicant

"suffers persecution that is the direct result of government

action, government-supported action, or government's unwillingness

or inability to control private conduct."             Nikijuluw, 427 F.3d at

121.


                                      -2-
           Here, the IJ and BIA found that while the incidents in

question   were   frightening,   there   was   no   evidence   that   the

government was or is unable or unwilling to provide protection for

those who, like the Barzola family, face threats from the Shining

Path; nor was any government involvement in the threats alleged.

There is no suggestion here that the IJ and BIA determinations were

not supported by substantial evidence, see Olivia-Muralles v.

Ashcroft, 328 F.3d 25, 27 (1st Cir. 2003), and accordingly the

decisions below must be sustained.

           The petition for review is denied.




                                  -3-